REVISED
                   United States Court of Appeals,

                              Fifth Circuit.

                              No. 96-50881.

             Jennell L. BRANSON, Plaintiff-Appellant,

                                     v.

    GREYHOUND LINES, INC., AMALGAMATED COUNCIL RETIREMENT AND
DISABILITY PLAN; Greyhound Lines, Inc., Defendants-Appellees.

                              Oct. 30, 1997.

Appeals from the United States District Court for the Western
District of Texas.

Before JONES, EMILIO M. GARZA and PARKER, Circuit Judges.

     EMILIO M. GARZA, Circuit Judge:

     Jennell L. Branson appeals from the district court's order

dismissing his claims against Greyhound Lines, Inc. ("Greyhound" or

"GLI") and Greyhound Lines, Inc., Amalgamated Council Retirement

and Disability Plan (the "Plan").         The district court held as a

matter of law that Branson's breach of contract claim against

Greyhound   was   preempted   by    section   8   of   the   National   Labor
Relations Act ("NLRA"), 29 U.S.C. § 158, and section 301 of the

Labor Management Relations Act ("LMRA"), 29 U.S.C. § 185.                  We

reverse the district court's preemption ruling and remand for

action consistent with this opinion.

     The district court further ruled that the Plan Trustees did

not abuse their discretion under the Employees' Retirement Income

Security Act ("ERISA"), 29 U.S.C. § 1132(a)(1)(B), by rejecting

Branson's claim for additional seniority credit.             We affirm.

                                      1
                                   I

     Branson began working for Greyhound in May 1977 and remained

an employee of the company until July 1987, when he resigned to

take another job.   At the time of Branson's voluntary termination,

he was covered by the 1987 collective bargaining agreement ("1987

CBA"), negotiated between Greyhound and the Amalgamated Transit

Union (the "Union"). Branson's 10.18 years of service entitled him

to certain vested, non-forfeitable pension rights under the Plan,

which continues to exist as a legal entity separate and apart from

Greyhound and the Union.        Branson later returned to work for

Greyhound as a replacement employee in April 1990, about a month

into a bitter strike.

     By the time Branson returned to work for Greyhound, the most

recent collective bargaining agreement (the 1987 CBA) had expired,

and negotiations toward a new collective bargaining agreement were

proceeding.   Greyhound also had recently introduced a new term in

its negotiations with the Union, essentially designed to encourage

experienced drivers to cross the picket line.        Greyhound labeled

this new   term   "Experience   Based   Seniority"   or   "EBS",   and   it

promised Greyhound seniority credit for any past commercial driving

experience. Greyhound informed the Union that it would not abandon

this program under any circumstances and began implementing EBS

without further negotiations.    Shortly thereafter, the Union filed

an unfair labor charge with the National Labor Relations Board

("NLRB" or "Board") based on the implementation of EBS.

     Following Branson's return to work, he filled out a standard


                                   2
form by which he requested seniority credit not only for his prior

work with Greyhound, but also for driving experience gained from

other firms.    Because Branson had worked only part-time for these

other companies, however, Greyhound granted Branson credit only for

his prior Greyhound service.

     The grants of EBS "super-seniority" to replacement workers and

returning    strikers     became    a    major    issue   in    the       continuing

negotiations between Greyhound and the Union.             Even when Greyhound

and the Union at last succeeded in signing a new collective

bargaining    agreement    ("1993       CBA"),   they   inserted      a   provision

leaving the resolution of EBS to the NLRB. The Board later found

EBS to be an unfair labor practice and ordered Greyhound to

"eliminate all effects of EBS by all appropriate means." Greyhound

subsequently began an EBS "buy-out" program, whereby the Company

offered cash payments to those employees that had earned EBS in

exchange for their signing a standard waiver form.

     Branson refused to sign the waiver, insisting that he wanted

his additional seniority credit rather than the cash buy-out.

Thereafter, Branson brought suit against the Plan in federal court,

seeking declaratory relief setting forth his rights under the Plan

as provided in ERISA, 29 U.S.C. § 1132(a)(1)(B).                Because Branson

had not submitted his claim to the Plan Trustees before filing

suit, the trial court granted a joint request to modify the

scheduling order to permit exhaustion. The district court held the

cause   in   abeyance   while   Branson      exhausted    his   administrative

remedies.    The Plan Trustees subsequently held that Branson could


                                         3
not accumulate additional seniority credit under the Plan beyond

his already vested 10.18 years.        In the meantime, Branson amended

his complaint     to   include   a   breach   of   contract   claim   against

Greyhound based on the alleged promise of seniority.

     Branson then tried his case to the district court.               At the

close of Branson's presentation of evidence, the district court

dismissed Branson's breach of contract claim against Greyhound on

preemption grounds. The bench trial continued with respect to the

Plan. Following the trial, the district court ruled in favor of the

Plan, finding that the Trustees did not abuse their discretion in

interpreting the Plan to deny Branson additional seniority credit

after his termination in 1987.        Branson's timely appeal followed.

                                      II

         At the close of Branson's presentation of evidence, the

district court granted judgment as a matter of law in favor of

Greyhound on the grounds that both the NLRA and the LMRA preempted

Branson's breach of contract claim.           Branson timely appealed the

district court's order on both grounds.1            We review de novo the

district court's rulings on preemption.            Baker v. Farmers Elec.

Coop., Inc., 34 F.3d 274, 278 (5th Cir.1994).

                                      A

         In order to preserve the primary jurisdiction of the NLRB,

the NLRA requires that courts not regulate activities "when it is

     1
      Because we reverse the district court's judgment as to the
breach of contract claim against Greyhound, we do not address
Branson's claim that the district court erred in granting judgment
for Greyhound without adequate notice and without making findings
of fact.

                                      4
clear or may fairly be assumed that [such] activities ... are

protected by § 7 of the National Labor Relations Act, or constitute

an unfair labor practice under § 8." San Diego Bldg. Trades Council

v. Garmon, 359 U.S. 236, 244, 79 S. Ct. 773, 779, 3 L. Ed. 2d 775

(1959); accord Belknap, Inc. v. Hale, 463 U.S. 491, 498, 103 S. Ct.
3172, 3177, 77 L. Ed. 2d 798 (1983);      Windfield v. Groen Div., Dover

Corp., 890 F.2d 764, 767 (5th Cir.1989).         Here, Branson seeks to

recover for Greyhound's alleged breach of a promise to restore

Branson's previously acquired seniority.

     The first prong of Garmon preemption requires us to decide

whether Branson bases his claim on an activity "protected by

section 7" of the NLRA. Garmon, 359 U.S. at 244, 79 S.Ct. at 779.

Section 7 protects the rights of employees to organize, strike, and

collectively bargain.   29 U.S.C. § 157.       Branson's claim, however,

relies on his employer's alleged breach of contract.        Because the

employer's alleged breach of contract does not constitute "activity

protected by section 7," the first prong of Garmon preemption does

not apply.

      The second prong of Garmon preemption requires us to decide

whether Branson's claim involves an activity actually or arguably

forbidden under section 8 of the NLRA, which prohibits employers

from engaging in unfair labor practices.        Garmon, 359 U.S. at 244,

79 S.Ct. at 779, 29 U.S.C. § 158.       Branson argues that his claim

arises solely under an individual promise, unrelated to GLI's

implementation   of   EBS,   and   therefore    involves   no   terms   of

employment arguably regulated by section 8. Whether Branson's


                                    5
seniority is or is not EBS, however, does not prove dispositive.

Certainly if Branson's claims do not involve the EBS program, no

colorable argument exists for NLRB jurisdiction.              See Belknap, 463
U.S. at 512, 103 S.Ct. at 3184 (holding that federal law does not

preempt replacement employees from suing in state court for an

employer's breach of individual promises of permanent employment).

      Yet our holding of no preemption remains the same even if

Branson's claims do involve EBS. The Supreme Court said as much in

Belknap,    where    individual     replacement     employees     succeeded    in

maintaining their state law breach of contract claims against a

company which promised them permanent employment but then fired

them to make room for returning strikers. 463 U.S. at 495-497, 103

S.Ct. at 3175-3177.          There the Court explicitly rejected the

employer's contention that the employees' breach of contract suit

was preempted "because it related to ... conduct that was part and

a parcel of an arguable unfair labor practice."               Id. at 510, 103

S.Ct. at 3183.      Recognizing that "whether the strike was an unfair

labor practice strike and whether the offer to replacements was the

kind of offer forbidden during such a dispute were matters for the

Board,"     the   Court   nevertheless      noted   that     in   making   these

determinations, "the Board would be concerned with the impact on

strikers not with whether the employer deceived replacements." Id.

Thus, the state law causes of action were not preempted by the NLRA

because they were "of no more than peripheral concern to the Board

and   the   federal    law   ...    while   [the    state]    surely   [had]   a

substantial       interest     in     protecting      its     citizens     from


                                       6
misrepresentations that have caused them grievous harm."                        Id. at

511, 103 S.Ct. at 3183.

     GLI seeks to distinguish Belknap on the grounds that "Belknap

did not involve a breach of contract claim based on a term of

employment concerning a mandatory subject of bargaining (seniority)

unilaterally      implemented       by   an      employer     upon    an    impasse   in

bargaining negotiations."            As an initial matter, we note that

Greyhound   has       failed   to   demonstrate          whether     impasse   in   fact

occurred before the implementation of EBS, a finding necessary to

complete Greyhound's alleged distinction.                      More fundamentally,

however, Belknap indeed did involve a term of employment (whether

the position was permanent or temporary) concerning a mandatory

subject of bargaining (reinstatement of strikers) unilaterally

implemented     by     an   employer     upon       an     impasse     in   bargaining

negotiations. See Belknap, 463 U.S. at 493-496, 103 S.Ct. at 3174-

3176.

     GLI more correctly observes that Belknap did not involve

either an NLRB unfair labor practice finding or a specific order

issued by the NLRB because the parties settled their differences

before   such     a    decision     could       issue.      Nevertheless,      Belknap

addressed that very argument by noting that even in the face of an

explicit Board order directing an employer to violate contracts

made with replacement workers, "the suit for damages for breach of

contract could still be maintained without in any way prejudging

the jurisdiction of the Board or the interest of the federal law in

insuring the replacement of strikers." 463 U.S. at 512, 103 S. Ct.
7
at 3184.

       The Supreme Court faced a similar issue in J.I. Case v. NLRB,

321 U.S. 332, 64 S. Ct. 576, 88 L. Ed. 762 (1944).                There the Court

ordered an employer not to enforce individual employment contracts

that      forestalled        collective         bargaining         or     deterred

self-organization. 321 U.S.   at     341-42,    64   S.Ct.     at    582.

Nonetheless, the Court specifically preserved the right of the

employees to seek damages for the breach of their individual

agreements.     Id.

       GLI also makes much of Bassette v. Stone, 25 F.3d 757 (9th

Cir.1994), cited by the district court for the proposition that

Branson may have been able to bring his claim under section 8 of

the    NLRA.   Bassette   does    hold   that      in   addition    to   "limiting

employers in which terms they may implement after impasse, section

8   requires    that   employers    honor      those    terms   once     they    are

implemented ... the latter duty follow[ing] from the former." 25
F.3d at 761. In Bassette, however, the court confronted the claims

of an employee represented under the expired collective bargaining

agreement, who continued to work during negotiations over a new

collective     bargaining    agreement       and   whose   claim    rested      on    a

unilaterally implemented term validly implemented under section 8.

       Whether or not we should accept Bassette generally is a

question we leave for another day.            At the very least, however, we

decline to apply Bassette on the facts currently before us, where

a replacement employee has challenged the breach of a promise

arguably based on a unilaterally implemented term that the NLRB


                                         8
already has determined violates section 8. Applying Bassette in

this way would create an unacceptable incoherence in the duties

required by section 8. It cannot both be an unfair labor practice

to refuse to honor an implemented term and then also an unfair

labor practice to continue to honor that same term.

     In   addition,   simply   labeling   a   term   of   employment

"unilaterally implemented" cannot transform replacement workers

into participants in the collective bargaining process.         See

Service Elec. Co., 281 N.L.R.B. 633, 641 (1986) (holding that

employer has no duty to negotiate with the union regarding the

terms and conditions of the replacements' employment);       Leveld

Wholesale, Inc., 218 N.L.R.B. 1344, 1350 (holding that union's duty

of fair representation does not interfere with its ability to

insist during negotiations that an employer terminate replacements

to make room for returning strikers).     These replacement workers

come to work when no collective bargaining agreement is in effect,

and they work under conditions that have not been collectively

bargained for their benefit.   See Service Elec., 281 N.L.R.B. 633;

Leveld, 218 N.L.R.B. at 1350 ("Strike replacements can reasonably

foresee that, if the union is successful, the strikers will return

to work and the strike replacements will be out of a job.");    cf.

Belknap, 463 U.S. at 513-514, 103 S.Ct. at 3184-3185 (Blackmun, J.,

concurring) ("During settlement negotiations, the union can be

counted on to demand reinstatement for returning strikers as a

condition for any settlement.").

     To assert that such replacement workers must bring their


                                   9
claims to the NLRB rather than to an appropriate court, seems to

vest this federal administrative body with power over disputes

purely private and independent of an unfair labor practice or

collective bargaining agreement.          See 29 U.S.C. § 160 ( giving

Board jurisdiction only to prevent any person from engaging in any

unfair labor practice);      see also National Licorice v. NLRB, 309
U.S. 350, 366, 60 S. Ct. 569, 578, 84 L. Ed. 799 ("the National Labor

Relations Act contemplates no more than the protection of the

public rights which it creates and defines").            Federal labor law

may create in represented employees a certain expectation and

interest   that   an   employer    will   abide   by   terms   properly   and

unilaterally implemented during negotiations over a collective

bargaining agreement. See Bassette, 25 F.3d at 760. Nevertheless,

the expectations of replacement employees, who trust that an

employer will keep its promises, stem from the different and more

traditional source of state contract law.         See Belknap, 463 U.S. at

507, 103 S.Ct. at 3181 (holding that even if replacement employees

are "represented" by the Union in some technical sense, and thus

governed by whatever settlement the Union negotiates to end the

strike, this cannot change the Court's holding in J.I. Case that

such currently "represented" employees may sue for damages on their

non-collective contracts);        see also Caterpillar Inc. v. Williams,

482 U.S. 386, 396, 107 S. Ct. 2425, 2431-32, 96 L. Ed. 2d 318 (1987)

(finding that a state-law plaintiff may be covered by a collective

bargaining agreement, but still may have independent contract

rights arising under state law).


                                     10
       The remainder of GLI's arguments for affirming the district

court's finding of preemption relates to the possibility that a

court might order GLI to behave in a manner contrary to the NLRB's

decision.     As Belknap makes clear, however, "it will not be open to

any tribunal to compel the employer to perform the acts, which,

even though he has bound himself by contract to do them, would

violate the Board's order or be inconsistent with any part of it."

Belknap, 463 U.S. at 512 n. 13, 103 S. Ct. at 3184 n. 13 (quoting

National Licorice Co. v. NLRB, 309 U.S. at 365, 60 S.Ct. at 577).

GLI fails to recognize the flip side of this statement, that

although no tribunal may order specific performance in the face of

a contrary NLRB order, proper tribunals nonetheless may award

damages for that very breach "without in any way prejudicing the

jurisdiction of the Board or the interest of the federal law in

insuring the replacement of strikers."                 Belknap, 463 U.S. at 512,

103   S.Ct.   at   3184.        J.I.    Case   makes    a    similar      distinction,

providing that its order for the employer to bargain collectively,

despite the existence of non-expired individual contracts, is

"without prejudice         to   the    assertion   of       any   legal    rights   the

employee may have acquired under such contract or to any defenses

there-to by the employer." 321 U.S. at 342, 64 S.Ct. at 582.

      Because Branson's breach of contract claim is not based on

activity arguably protected or prohibited under the NLRA, it is not

preempted under Garmon.

                                           B

      The district court also held that section 301 of the LMRA


                                          11
preempted Branson's breach of contract claim because a resolution

of the relevant allegations would depend on the analysis of one or

more collective bargaining agreements.               Because Branson bases his

breach    of   contract   claim   on        either    the   1990   EBS    program

unilaterally implemented by GLI or a separate individual promise

made to Branson, we disagree.2

         The district court's ruling on preemption is a question of

law which we review de novo.      Baker v. Farmers Elec. Coop., Inc.,

34 F.3d 274, 278 (5th Cir.1994). Section 301 preempts state causes

of action that allege the violation of a collective bargaining

agreement affecting interstate commerce. Allis-Chalmers Corp., 471
U.S. at 210, 105 S.Ct. at 1911;              Eitmann v. New Orleans Public

Serv., Inc., 730 F.2d 359, 361-62 (5th Cir.1984).                        When the

resolution of a state law claim substantially depends on the

meaning of a collective bargaining agreement, courts must treat the

claim as one made under section 301 or dismiss it as preempted by

federal labor law.    Allis-Chalmers, 471 U.S. at 220, 105 S.Ct. at

1916;     Thomas v. LTV Corp., 39 F.3d 611, 617 (5th Cir.1994).

Nonetheless, section 301 does not necessarily preempt every state

law claim between the parties to a collective bargaining agreement,

nor does it preempt claims only tangentially related to such an


    2
      In earlier proceedings, Branson made an alternative argument
that "if for some reason the 1990 agreement should prove to be
invalid, then Mr. Branson would nevertheless be entitled to his
seniority under the plain and unmistakable language of the [1993]
collective bargaining agreement itself." Because Branson does not
reassert this argument in his briefs on appeal, it is waived. See
Zuccarello v. Exxon Corp., 756 F.2d 402, 407-08 (5th Cir.1985);
FED. R. APP. P. 28.

                                       12
agreement.   Lingle v. Norge Div. of Magic Chef, Inc., 486 U.S. 399,

409-11, 108 S. Ct. 1877, 1883-85, 100 L. Ed. 2d 410 (1988);     Allis-

Chalmers, 471 U.S. at 211-12, 105 S.Ct. at 1911-1912;    Thomas, 39
F.3d at 617.

      In the instant case, GLI claims that resolution of Branson's

breach of contract claim depends on the interpretation of the 1987

CBA. We disagree.    Greyhound concedes that at the time Branson

retired in 1987, he had accumulated 10.18 years of seniority under

the 1987 CBA. Deciding whether or not GLI made a subsequent promise

in 1990 to credit Branson with that amount of seniority, whether

Branson relied on such a promise, and whether GLI breached such a

promise will not require the interpretation of the 1987 CBA and

thus cannot support a finding of preemption.   See Lingle, 486 U.S.

at 413, 108 S.Ct. at 1885 (holding that section 301 preempts "an

application of state law ... only if such application requires the

interpretation of a collective bargaining agreement").

     GLI also claims that a court would have to consider the 1993

CBA's seniority provision "to consider the merits of the parties'

dispute as to the nature of Branson's seniority."     The seniority

provision of the 1993 CBA, however, contains no precise definition

of EBS, nor does it clarify whether EBS contemplated the extension

of seniority credit only for non-Greyhound driving experience.

Even if it did, what Greyhound and the Union say in 1993 (in the

CBA) about what Greyhound and Branson agreed to in 1990 cannot

alter the analysis of the 1990 agreement itself (unless one argues

that the 1993 agreement supersedes the one made in 1990, an


                                 13
argument addressed and rejected below).            Thus, if and when a court

attempts to resolve the merits of this dispute over the nature of

the seniority allegedly promised to Branson in 1990, interpreting

the 1993 CBA will not prove necessary or useful.

     GLI additionally claims that a court must consider the 1993

CBA's seniority provision "to consider GLI's defense that validity

of its action is based on the NLRB's order."              We disagree.    While

GLI indeed may attempt to use the NLRB order as a defense to the

state       contract   claim,   section    301   does   not   provide   for   the

preemption of claims that might involve the interpretation of an

NLRB order.        See Belknap, 463 U.S. at 512, 103 S.Ct. at 3184.

Simply pointing out that the 1993 CBA anticipates the issuing of

such an order cannot transform GLI's defense into one based on the

1993 CBA.3 To the extent that such a defense would implicate the

1993 CBA at all, it would do so only tangentially, and thus would

not preempt the underlying state claim.4 See Allis-Chalmers, 471

    3
     The 1993 CBA anticipates an NLRB order because Greyhound and
the Union explicitly agreed to leave the resolution of EBS to the
NLRB and to abide by whatever decision the NLRB made.
        4
       The Supreme Court faced, but refused to decide, a similar
issue in Caterpillar Inc. v. Williams, where former employees
brought a breach of contract suit in state court against their
former employer based on alleged individual employment contracts.
Caterpillar Inc. v. Williams, 482 U.S. 386, 107 S. Ct. 2425, 96
L. Ed. 2d 318 (1987).    The employer sought to remove the case to
federal court, arguing that its intent to raise a collective
bargaining agreement as a defense mandated preemption under section
301. Id. at 390, 107 S.Ct. at 2428. Because of the procedural
posture of the case—whether or not removal of the state claims to
federal court was appropriate—the Supreme Court expressly declined
to rule on the merits of the preemption issue. 482 U.S. at 398 n.
13, 107 S. Ct. at 2433 n. 13. Nonetheless, the Court expressly held
that section 301 does not so "completely preempt" a state law claim
for breach of contract that simply raising a collective bargaining
14
U.S. at 211, 105 S.Ct. at 1911 ("not every dispute concerning

employment,    or    tangentially        involving   a    provision     of   a

collective-bargaining agreement, is pre-empted by § 301").

       GLI also argues that section 301 preempts Branson's breach of

contract claim because the alleged individual seniority agreement

seeks to limit or condition the 1993 CBA. Yet each of the cases

that   Greyhound    cites   for   this   proposition     concern   individual

agreements made in the context of currently binding collective

bargaining agreements.       See Thomas, 39 F.3d at 617-18;           Eitmann,
730 F.2d at 363.     In Thomas, we held that an individual attendance

probation agreement negotiated by the employee, his union, and the

employer that set forth minimum attendance requirements for the

year and modified the discharge procedures of the existing CBA,

would be treated as a CBA for section 301 preemption purposes.

Thomas, 39 F.3d at 614-17.         In Eitmann, we found that where an

employer's pre-employment promises conflicted with the collective

bargaining agreement in effect at the date of hire, section 301

would preempt a state law claim based on that pre-employment

promise. 730 F.2d at 360-63.

       Here, in contrast to the cases cited by Greyhound, at the time



agreement as a defense would merit removal.        Id.;   see also
Franchise Tax Bd. v. Construction Laborers Vacation Trust, 463 U.S.
1, 24, 103 S. Ct. 2841, 2854, 77 L. Ed. 2d 420 (1983)("[I]f a federal
cause of action completely preempts a state cause of action any
complaint that comes within the scope of the federal cause of
action necessarily "arises under' federal law."). The Court noted
that even when an employer-defendant alleges that a subsequent
collective bargaining agreement supersedes the individual agreement
at issue, section 301 does not necessarily mandate preemption. 482
U.S. at 394-97, 107 S.Ct. at 2430-32.

                                     15
Branson allegedly struck his individual deal with Greyhound, the

1987 CBA had expired and the bargaining parties had yet to agree on

the 1993 CBA. In fact, Branson was a replacement employee and had

no interest in the CBAs. See Service Elec., 281 N.L.R.B. at 641

(employers have no duty to bargain with a striking union about

terms for replacement employees).        Thus, because no collective

bargaining agreement governed at the time Branson and Greyhound

allegedly made their individual contract, we cannot find that

Branson's individual claim seeks to limit or condition a collective

bargaining agreement.

       Whether or not the 1993 CBA supersedes the alleged individual

agreement, even though made outside the context of a binding

collective bargaining agreement, presents a different issue.      GLI

relies on J.I. Case for the proposition that collective bargaining

agreements must supersede and thus preempt individual employment

contracts.    Yet while J.I. Case did state broadly that the "very

purpose of providing by statute for the collective agreement is to

supersede the terms of separate agreements of employees," see 321
U.S. at 338, 64 S.Ct. at 580, the Court also explicitly sought to

preserve the rights of employees to seek damages based on these

superseded individual contracts.      See 321 U.S. at 342, 64 S. Ct. at

582.

        The Supreme Court has attempted to correct this type of

erroneous interpretation before.        In Caterpillar, the employer

"argue[d]      that     when   respondents      returned    to    the

collective-bargaining unit, their individual employment agreements


                                 16
were subsumed into, or eliminated by, the collective bargaining

agreement." 482 U.S.    at   395-96,     107    S.Ct.   at   2431.   With

unmistakable clarity, the Court responded:

           Caterpillar is mistaken ... J.I. Case does not stand for
      the proposition that all individual employment contracts are
      subsumed into, or eliminated by, the collective-bargaining
      agreement.... Thus, individual employment contracts are not
      inevitably superseded by any subsequent collective agreement
      covering an individual employee, and claims based upon them
      may arise under state law.
482 U.S.    at   396,    107    S.Ct.      at   2431    (citations     omitted).

"Caterpillar's basic error," continued the Court, "is its failure

to recognize that a plaintiff covered by a collective bargaining

agreement is permitted to assert legal rights independent of that

agreement, including state law contract rights, so long as the

contract relied upon is not a collective bargaining agreement."

Id. Whether Branson's claim for breach of contract arises out of a

purely individual agreement, as he alleges, or out of Greyhound's

unilateral implementation of EBS, as GLI alleges, no one posits

that his claim arises out of a contract that is itself a collective

bargaining agreement.5 GLI's arguments of supersession thus cannot

withstand appropriate scrutiny.

      In its final plea for a finding of section 301 preemption, GLI

      5
      GLI does half-heartedly assert that the EBS provisions are
the "functional equivalent" of a collective bargaining agreement
for preemption purposes. We disagree. The 1990 contract terms
were not a collectively bargained instrument, and were functionally
distinct in many ways.     See Thomas, 39 F.3d at 618 (defining
collective bargaining as "bargaining by an organization or group of
workmen on behalf of its members with the employer"). The terms
were implemented unilaterally by GLI and were implemented three
days after being presented to the union.       Lastly, section 301
preempts claims that depend on a CBA, not its functional
equivalent. Allis-Chalmers, 471 U.S. at 220, 105 S.Ct. at 1916.

                                        17
notes that should Branson prevail on his breach of contract claim,

a court could not determine Branson's damages without looking to

the rates of pay included in the 1993 CBA, or the parameters of any

proper injunction without looking to the seniority provisions of

the 1995 modification.   Assuming arguendo that this proposition is

true, it hardly establishes that Branson's underlying claim "is

substantially   dependent   upon"    an   analysis   of   the   terms   of a

collective bargaining agreement.      Allis-Chalmers, 471 U.S. at 211,

105 S.Ct. at 1916.   Indeed, the Supreme Court rejected this very

argument in Lingle, 486 U.S. at 413 n. 12, 108 S. Ct. at 1885 n. 12,

holding that while collective bargaining agreements may contain

information such as rates of pay, possibly helpful in determining

the damages due to a worker prevailing in a state-law suit, and

while "federal law would govern the interpretation of the agreement

to determine the proper damages, the underlying state-law claim,

not otherwise pre-empted, would stand."

     GLI has presented no persuasive authority for the proposition

that section 301 preempts Branson's breach of contract claim.

                                    III

     Branson appeals the district court's decision in favor of the

Plan on two grounds: first, Branson argues that the district court

erred in using the abuse of discretion standard to review the

Trustees' interpretation; and second, he argues that the Trustees'

interpretation was nonetheless an abuse of discretion. We disagree

on both counts.

      The district court applied an abuse of discretion standard


                                    18
because it found that the Plan conferred discretionary authority on

the Trustees.    See Firestone Tire & Rubber Co. v. Bruch, 489 U.S.
101, 115, 109 S. Ct. 948, 957, 103 L. Ed. 2d 80 (1989);     Chevron Chem.

Co. v. Oil, Chem. and Atomic Workers Local Union 4-447, 47 F.3d
139, 142 (5th Cir.1995).    Whether the district court employed the

correct    standard   of   review    for    analyzing   the   Trustees'

interpretation of the Plan is a question of law which we review de

novo.    Chevron Chem., 47 F.3d at 142.

        The district court must apply an abuse of discretion standard

only when the Plan itself confers discretionary authority on the

Trustees to interpret the Plan. See Firestone Tire, 489 U.S. at

115, 109 S.Ct. at 956-57 ( holding that "a denial of benefits ...

is to be reviewed under a de novo standard unless the benefit plan

gives the administrator or fiduciary discretionary authority to

determine eligibility for benefits or to construe the terms of the

plan");    Chevron Chem., 47 F.3d at 142.    In Chevron Chem., we held

that the district court correctly used the abuse of discretion

standard where the pension plan conferred discretionary authority

in the following manner:      "[T]he administrator is empowered to

"make such rules, regulations, [and] interpretations ... and [to]

take such other action ... as [he] may deem appropriate.' " 47
F.3d at 143 (emphasis and alterations in original) (quoting pension

plan).

        In the case at hand, the Plan uses similar language to confer

discretionary authority upon the Trustees. Section 6.2 of the Plan

states that the Trustees have the power "[t]o decide any question


                                    19
arising in the administration, interpretation, and application of

this Plan." Consequently, the district court correctly used the

abuse       of   discretion      standard   to   review   the   decision   of    the

Trustees.

       Branson argues, however, that the Trustees here are subject to

a "suspicion of partiality"6 and that the district court should

have    used      a    sliding    scale—something    less   than   the   abuse    of

discretion standard—to review the Trustees' decision.                    See Lowry

v. Bankers Life and Casualty Retirement Plan, 871 F.2d 522, 525 &

n. 6 (5th Cir.1989) (suggesting the possibility of using a sliding

scale to review trustees' decision).               We disagree.

         The district court found, as a matter of fact, that no

animosity toward replacement workers influenced either Greyhound or

the Union.            We review the district court's factual findings for

clear error.          See Bellaire Gen. Hosp. v. Blue Cross Blue Shield, 97
F.3d 822, 829 (5th Cir.1996).               Branson does not dispute that in

1990 the Union helped him correct Greyhound records to reflect his

actual starting date and that later, the Union pursued Branson's

grievance regarding a company decision to place him on sick leave

for an extended period of time.                  Under these circumstances, we

cannot say that the district court committed clear error in finding

no suspicion of partiality.             Thus, the district court was correct

in refusing to use a suspicion of partiality as a factor in


        6
      Branson claims             that the Plan operates under a conflict of
interest because the             Plan is managed by a six-member Board of
Trustees, half chosen            by the Union and half by Greyhound, none of
whom have an interest            in helping former strike-breakers.

                                            20
determining whether the Trustees abused their discretion.

         Branson additionally claims that the district court erred in

finding no abuse of discretion because: (1) the Trustees looked to

the 1987 CBA instead of the 1993 CBA to determine whether Branson

lost his seniority;7      and (2) even the 1987 CBA did not explicitly

state that Branson would lose his seniority when he quit.                     We

review de novo the district court's ultimate legal conclusion that

there was no abuse of discretion by the Trustees.              See Sweatman v.

Commercial Union Ins. Co., 39 F.3d 594, 601 (5th Cir.1994).

         A two-step inquiry governs whether the Trustees abused their

discretion in refusing to give Branson the additional seniority he

claimed.     Pickrom v. Belger Cartage Serv., Inc., 57 F.3d 468, 471

(5th Cir.1995).     First, we determine whether the Trustees gave the

Plan a "legally correct" interpretation.             Id. Second, if we find

that the Trustees' interpretation is not legally correct, we must

determine whether the Trustees' decision constituted an abuse of

discretion.      Id. In deciding the first step—whether the Plan's

interpretation was legally correct—we consider three factors:                (1)

whether    the   Trustees    have     given   the   pension   plan   a   uniform

construction;       (2)     whether    the    Trustees'   interpretation      is

consistent with a fair reading of the Plan;                   and (3) whether

different interpretations of the Plan will result in unanticipated


     7
      Branson also appears to argue that the Trustees should have
looked to the 1990 Agreement implemented unilaterally by Greyhound
to determine whether he lost his seniority. This argument ignores
the fact that under section 11.1 of the Plan, any action taken by
Greyhound without the concurrence of the Union can have no effect
on the Plan.

                                        21
costs.   Id.;     Chevron Chem., 47 F.3d at 145.

      In the instant case, the first factor proves insignificant

because the Trustees have not previously interpreted the relevant

provisions.       Although not determinative, the third factor of

unanticipated costs supports the Trustees.         Indeed, the Trustees'

interpretation seems designed to thwart the very unanticipated

costs that      Branson's   interpretation    inevitably   would   produce.

Particularly with employees like Branson, who have accumulated long

terms of seniority and then left the company, attempting to arrange

actuarially for the possibility that these employees might reenter

the   Plan   at   any   moment,   demanding   immediate    recognition   of

substantial terms of seniority, certainly results in unanticipated

costs.

      The second factor, relating to whether or not the Trustees'

engaged in a "fair reading of the Plan," forms the basis of

Branson's argument that the Trustees' abused their discretion in

interpreting the Plan to deny him additional seniority credit.           We

find, however, that the Trustees' interpretation is a fair reading

of the Plan.

      Section 2.1 of the Plan provides:

      Notwithstanding anything to the contrary in this Section
      2.1(1), however, an Active Participant who subsequently
      terminates employment with an Employer and thereupon loses his
      seniority under the Collective Bargaining Agreement ... shall
      thereafter cease to be an Active Participant regardless of
      whether such Participant is subsequently re-employed by an
      Employer or a Related Employer.

The Plan provides in 2.3(2) that only Active Participants may

accrue pension credit or benefits under the Plan. In 1987, Branson


                                     22
was an "Active Participant who subsequently terminate[d] employment

with an Employer."       Thus, the question for the Trustees became

whether    Branson     "thereupon    los[t]    his   seniority    under     the

Collective Bargaining Agreement."          The Trustees found that Branson

did lose his seniority under the 1987 CBA and thus "cease[d] to be

an Active Participant" in the Plan, meaning that he could no longer

accrue    additional     pension    credit,    regardless   of    his     later

re-employment.

     Branson argues that using the 1987 CBA does not comport with

a fair reading of the Plan because the definition of "Collective

Bargaining Agreement" includes not only "[t]he current collective

bargaining agreement between the Company and the Union," but also

any "extensions thereof, or any successor agreements between the

parties." This definition, however, cannot alter the import of the

phrase "thereupon loses his seniority" in section 2.1 (emphasis

added).   Black's Law Dictionary defines "thereupon" as:            "without

delay or lapse of time."      BLACK'S LAW DICTIONARY 1478 (6th ed.1990).

Webster's New Collegiate Dictionary similarly defines "thereupon"

as "immediately after that."         WEBSTER'S NEW COLLEGIATE DICTIONARY 1201

(1979).    Thus, the Trustees did engage in a fair reading of the

Plan by looking to the collective bargaining agreement in effect

"immediately after" Branson terminated his employment in 1987.

     Branson also argues that the Trustees failed to make a fair

reading of the Plan by interpreting the 1987 CBA to impliedly

revoke seniority for employees who voluntarily quit.             We disagree.

Branson correctly notes that the 1987 CBA neither explicitly


                                      23
protects nor explicitly revokes the seniority of employees who

voluntarily quit.    The 1987 CBA does, however, explicitly retain

seniority    for   several   categories   of   employees,   including:

employees entering the armed forces, employees receiving leaves of

absence for less than 30 days, employees furloughed as part of a

reduction in force (so long as they return to work when it becomes

available), employees in the service of the union, and employees

accepting supervisory positions (so long as they resume a position

within the bargaining unit within 24 months).        The Latin maxim

expressio unius est exclusio alterius proves instructive.         The

Trustees found that the inclusion of specific circumstances in

which an employee retained seniority meant that an employee did not

retain seniority in other circumstances.         Consequently, those

employees who voluntarily quit "lost" their seniority, and the Plan

could not allow any later accumulation of additional seniority.

Branson has failed to show that this is not a fair reading of the

Plan.

     Having found that the Trustees' interpretation of the Plan was

legally correct, we need not proceed to the second step of our

analysis.   Pickrom v. Belger Cartage Serv., Inc., 57 F.3d 468, 472-

73 (5th Cir.1995).   The Trustees did not abuse their discretion in

interpreting the Plan.

                                  IV

        In summary, we hold that Branson's breach of contract claim




                                  24
against Greyhound is not preempted by the NLRA or the LMRA.8 We

reverse and remand to the dis-

     trict court for proceedings consistent with this opinion.9 We

affirm the district court's judgment in favor of the Plan.




    8
     We affirm the district court's denial of Branson's motion for
summary judgment on his breach of contract claim against Greyhound.
The record discloses several genuine issues of material fact,
including the type, if any, of seniority credit Greyhound offered
Branson, what that seniority credit would have done for Branson,
whether or not Greyhound's subsequent behavior contradicted any
accepted offer and whether Greyhound has any viable defenses.
    9
     Branson's only remaining claim is a breach of contract based
on state law. In light of this opinion, the district court may
revisit its decision to exercise supplemental jurisdiction over
Branson's state law claim. See Parker & Parsley Petroleum Co. v.
Dresser Indus., 972 F.2d 580, 585 (5th Cir.1992) ("Our general rule
is to dismiss state claims when the federal claims to which they
are pendent are dismissed.").

                                 25